Case 1:20-cv-05786-PKC-SJB Document17 Filed 01/06/21 Page 1 of 2 PagelD #: 165

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
oe we ee ee ewe wenn eeee XxX
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and
GEICO CASUALTY COMPANY, Index No.: Index No.: 1:20-cv-05786-PKC-

SJB
Plaintiffs,

-against-

BIG APPLE MED EQUIPMENT, INC., DAVID
ABAYEV, ALEKSANDR MOSTOVOY, D.C.,
SURESH PAULUS, D.O., ASHLEY KIAEI, D.C.,
PETER MARGULIES, D.C., and JOHN DOE
DEFENDANTS 1-10,

Defendants.
nee ee eee wee ew ce wee wenn en esces X

STIPULATION ACKNOWLEDGING SERVICE AND EXTENDING DEFENDANT.
ASHLEY KIAEI, D.C.’S TIME TO ANSWER COMPLAINT

 

IT IS HEREBY STIPULATED AND AGRIZED, by and between the undersigned
attorneys for the parties, that:

1, Defendant Ashley Kiaei, D.C. (“Defendant Kiaei”) acknowledges receipt of
Plaintiffs’ Complaint and accepts service of Plaintifs’ Complaint as to this Defendant Kiaei,
effective December 15, 2020;

2. Defendant Kiaei’s time to answer or o“herwise respond to Plaintiffs’ Complaint in
this matter is extended up through and including February 1, 2021;

3, Defendant Kiaei hereby waives any objections based upon insufficiency of
process and lack of personal jurisdiction; and

4, Facsimile and electronic signatures shall be deemed originals for the purposes of

this Stipulation.
Case 1:20-cv-05786-PKC-SJB Document17 Filed 01/06/21 Page 2 of 2 PagelD #: 166

Dated: January 4, 2020
Uniondale, New York

RIVKIN RADLER LLP

By:____/s/ Michael Vanunu

Michael A. Sirignano, Esq.

Barry I. Levy, Esq.

Michael Vanunu, Esq.

Philip Nash, Esq.
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000
Attorneys for Plaintiffs Government Employees
Insurance Company, GEICO Indemnity
Company, GEICO General Insurance
Company and GEICO Casualty Company

5085356.v1

NEIL MENASHE ATTORNEY AT LAW, PC

MALE

| Neil Menashé, Esq.
247 Merrick Road, Suite 104
Lynbrook, New York 11563
Attorneys for Defendant Ashley Kiaei, D.C.
